Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 08/26/2021.
Claims 5-6 and 8-10 have been amended.
Claims 5-6 and 8-10 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-6 and 8-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 5-6 and 8-10 are directed to a method (i.e., a process).  Accordingly, claims 5-6 and 8-10 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial 
Representative independent claim 5 includes limitations that recite an abstract idea.  Note that independent claims 5 and 8 cover method claims.
Specifically, independent claim 5 recites:
A method for population analysis useful in association with at least one electronic health record (EHR) system, the method implemented using a medical information navigation engine (MINE) computer system comprising a processor, the method comprising: 
generating, by the processor, clinical data from at least one health record system based at least in part upon optical character recognition (OCR); 
analyzing, by the processor, the clinical data, wherein the clinical data includes clinical narratives associated with a plurality of patients; 
determining, by the processor, a confidence level associated with the clinical data;
receiving, by the processor, an acceptable value corresponding to the confidence level; determining, by the processor, that the confidence level meets the acceptable value; and 
in response to determining that the confidence level meets the acceptable value, causing display, by the processor, of a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients.
Specifically, independent claim 8 recites:
A method for patient analysis useful in association with at least one electronic health record (EHR) system, the method implemented using a medical information navigation engine (MINE) computer system comprising a processor, the method comprising:
generating, by the processor, clinical data from at least one health record system based at least in part upon optical character recognition (OCR):
analyzing, by the processor, the clinical data, wherein the clinical data includes clinical narratives, coded data and scanned documents, associated with at least one patient;
generating, by the processor, a reconciled list of relevant information extracted from the clinical data, wherein the relevant information includes at least one of medication, patient condition, procedure, immunization and allergy;
determining, by the processor, a confidence level associated with the clinical data:
receiving, by the processor, an acceptable value corresponding to the confidence level;
determining, by the processor, that the confidence level meets the acceptable value; and
in response to determining that the confidence level meets the acceptable value, causing display, by the processor, of at least a portion of the reconciled list of relevant information extracted from the clinical data associated with the at least one patient.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because analyzing clinical data narratives in patient records to determine an acceptable level of confidence in the patient’s care and identifying relevant clinical information relates to interactive administrated duties/providing healthcare services to a patient.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because identifying pertinent patient information extracted from electronic medical records, presenting the pertinent patient information in a useful format, analyzing clinical data narratives in patient records to determine an acceptable level of confidence to display patient disease, patient condition, patient risk stratification, patient care quality measure compliance, or patient actionable care gap, associated with patients are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.

Turning to the dependent claims, claim 9 describes storing data such as storing in a longitudinal format, claim 6 describes what the data is such as the patient risk stratification includes co-modalities, and claim 10 describes determining data such as providing patient actionable care gap. As such, these are all similar to features in the independent claim in that they are insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 5 (similar to claim 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Specifically, independent claim 5 recites:
A method for population analysis useful in association with at least one electronic health record (EHR) system, the method implemented using a medical information navigation engine (MINE) computer system comprising a processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the method comprising: 
generating, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), clinical data from at least one health record system based at least in part upon optical character recognition (OCR); 
analyzing, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the clinical data, wherein the clinical data includes clinical narratives associated with a plurality of patients; 
determining, by the processor(conventional computer implementation as noted below, see MPEP § 2106.05(f)) , a confidence level associated with the clinical data;
receiving, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an acceptable value corresponding to the confidence level (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), that the confidence level meets the acceptable value; and 
in response to determining that the confidence level meets the acceptable value, causing display, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), of a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients.
Specifically, independent claim 8 recites:
A method for patient analysis useful in association with at least one electronic health record (EHR) system, the method implemented using a medical information navigation engine (MINE) computer system comprising a processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the method comprising:
generating, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), clinical data from at least one health record system based at least in part upon optical character recognition (OCR):
analyzing, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the clinical data, wherein the clinical data includes clinical narratives, coded data and scanned documents, associated with at least one patient;
generating, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a reconciled list of relevant information extracted from the clinical data, wherein the relevant information includes at least one of medication, patient condition, procedure, immunization and allergy;
determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a confidence level associated with the clinical data:
receiving, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an acceptable value corresponding to the confidence level (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), that the confidence level meets the acceptable value; and
in response to determining that the confidence level meets the acceptable value, causing display, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), of at least a portion of the reconciled list of relevant information extracted from the clinical data associated with the at least one patient.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of at least one electronic health record (EHR) system, a medical information navigation engine (MINE) computer system comprising a processor and a display, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “receiving, by the processor, an acceptable value corresponding to the confidence level”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claims 6 and 9-10 (similar to claims 5 and 8) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the 
For these reasons, representative independent claim 5 with its dependent claims 6, and analogous independent claim 8 with its dependent claims 9-10, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 5, regarding the additional limitations of the at least one electronic health record (EHR) system, a medical information navigation engine (MINE) computer system comprising a processor and the display, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving, by the processor, an acceptable value corresponding to the confidence level,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 5 and analogous independent claim 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Therefore, claims 5-6 and 9-10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahesh (US 2010/0076780 A1) in view of Simons-Nikolova (US 2012/0296671 A1).
Regarding claim 5, Mahesh discloses A method for population analysis useful in association with at least one electronic health record (EHR) system (See medical records as patient medical histories in P0013, P0022, and [P0037] one or more patients of particular interest to the physician at a given time are from a patient list, 404 of Fig. 4.), the method implemented using a medical information navigation engine (MINE) computer system comprising a processor (Taught as software such as report analyzer, severity measure module and classification module in P0026-P0027, Fig. 2-Fir. 3, and Fig. 5 processor, 512 in P0031.), the method comprising: 
generating, by the processor, clinical data from at least one health record system based at least in part upon optical character recognition (OCR) (See [P0039] the report analyzer 200 (FIG. 2) analyzes medical reports to extract information (e.g., via optical character recognition  (OCR)) that can be interpreted by the other components of the record organizer 130. The classification module 202 (FIG. 2) receives the extracted data and determines a classification (e.g., based on a type of testing, the results of the testing, a related modality, a body part associated with the testing, an area of medicine (e.g., cardiology, neurology, etc.), or any other suitable classification) of the medical report.);
analyzing, by the processor, the clinical data from at least one electronic health record system, wherein the clinical data includes clinical narratives associated with a plurality of patients (Plain text record including words and phrases (P0014) of the medical report (P0025) construe clinical narratives that are extracted and analyzed mentioned in P0039.); 
determining, by the processor, a confidence level associated with the clinical data (Extract and analyzed data from the medical reports are classified and assigned a severity score mentioned in P0004-P0005, P0029. Also, see Fig. 2, severity measurement module 204.);
receiving, by the processor, an acceptable value corresponding to the confidence level (In P0041] the data extracted and analyzed by the report analyzer 200 is also received by the severity measurement module 204.); and
determining, by the processor, that the confidence level meets the acceptable value (Determined severity levels are described as normal, near normal tolerable, problematic, in need of further testing, inconclusive, mild, concerning, severe, life-threatening, requiring immediate attention, or any other suitable degree of severity in [P0041].); 
	Simons-Nikolova further teaches in response to determining that the confidence level meets the acceptable value, causing display, by the processor, of a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients (See P0064-P0065, where an automated actionable discharge plan is generated resulting from patient risk stratification and risk score. Fig. 7 is the display screen, and in [P0068] When the risk and the underlying aspects are known and understood, the method 200 may generate an action plan(s) on how the patient should be treated. Also see exemplary Fig. 14, [P0104] an impact of the level of risk of readmission for one or more of the parameters 1406. If so, then the processor changes the readmission risk highlighting for the one or more parameters 1406.).
Therefore, it would have been obvious to one of ordinary skill in the art of discharge planning before the effective filing date of the invention to modify the method of Mahesh to display a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients in response to determining that the confidence level meets the acceptable value, as taught by Simons-Nikolova, to use tools to reduce the risk of re-admission after a patient has been discharged. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahesh (US 2010/0076780 A1) in view of Simons-Nikolova (US 2012/0296671 A1) further in view of Soto (US 2005/0203773 A1).
Regarding claim 6, which depends from claim 5, Soto further teaches wherein the patient risk stratification includes co-morbidities associated with at least one of the plurality of patients (With co-modalities as an unspecified term, the patient risk stratification of patients is based on determining which patients are most at-risk of developing a costly condition, of costing the organization money, or of seeing a pre-existing healthcare condition worsen. Taught in Abstract, P0025, P0104 as choices of therapeutic modality and in P0024, as using plurality of statistical risk model. Also see [P0099] models projecting future disease prevalences, treatment costs, resource requirements, or any other outcome of interest. Statistical impact comorbidities data had is taught in P0116-P0122.).
. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh (US 2010/0076780 A1) in view of Krishnan (US 2007/0192143 A1 ) further in view of Simons-Nikolova (US 2012/0296671 A1).
Regarding claim 8, Mahesh discloses A method for population analysis useful in association with at least one electronic health record (EHR) system (See medical records as patient medical histories in P0013, P0022, and [P0037] one or more patients of particular interest to the physician at a given time are from a patient list, 404 of Fig. 4.), the method implemented using a medical information navigation engine (MINE) computer system comprising a processor (Taught as software such as report analyzer, severity measure module and classification module in P0026-P0027, Fig. 2-Fir. 3, and Fig. 5 processor, 512 in P0031.), the method comprising: 
generating, by the processor, clinical data from at least one health record system based at least in part upon optical character recognition (OCR) (See [P0039] the report analyzer 200 (FIG. 2) analyzes medical reports to extract information (e.g., via optical character recognition  (OCR)) that can be interpreted by the other components of the record organizer 130. The classification module 202 (FIG. 2) receives the extracted data and determines a classification (e.g., based on a type of testing, the results of the testing, a related modality, a body part associated with the testing, an area of medicine (e.g., cardiology, neurology, etc.), or any other suitable classification) of the medical report.);
analyzing, by the processor, the clinical data, wherein the clinical data includes clinical narratives, coded data and scanned documents, associated with at least one patient (Plain text record 
determining, by the processor, a confidence level associated with the clinical data (Extract and analyzed data from the medical reports are classified and assigned a severity score mentioned in P0004-P0005, P0029. Also, see Fig. 2, severity measurement module 204.);
receiving, by the processor, an acceptable value corresponding to the confidence level (In P0041] the data extracted and analyzed by the report analyzer 200 is also received by the severity measurement module 204.); and
determining, by the processor, that the confidence level meets the acceptable value (Determined severity levels are described as normal, near normal tolerable, problematic, in need of further testing, inconclusive, mild, concerning, severe, life-threatening, requiring immediate attention, or any other suitable degree of severity in [P0041].); 
Krishnan further teaches: 
generating, by the processor, a reconciled list of relevant information extracted from the clinical data, wherein the relevant information includes at least one of medication, patient condition, procedure, immunization and allergy (Editing facts displayed in a report in P0012 serve as the reconciled list. Taught in Fig. 7, Fig. 8, as generated report from extracting exemplary primary ICD-9 code diagnosis and a particular medication is given. Key information is taught as information collected over the course of a patient's treatment in [P0105] This information may include, for example, computed tomography (CT) images, X-ray images, laboratory test results, doctor progress notes, details about medical procedures, prescription drug information, radiological reports, other specialist reports. Also, see [P0034] The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report.).
in response to determining that the confidence level meets the acceptable value, causing display, by the processor, of at least a portion of the reconciled list of relevant information extracted from the clinical data associated with the at least one patient (Taught in [P0093] The processor 102 modifies one quality metric based on the edit and other fields are updated automatically, where the quality metric serves as a type of confidence level pertaining to the patient’s care.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare exchange management before the effective filing date of the invention to modify the method of Mahesh to generate and display a reconciled list of relevant information extracted from the clinical data, wherein with relevant information such as medication, patient condition, procedure, immunization and allergy, as taught by Krishnan, to focus on an appropriate treatment plan customized for a particular patient with multiple conditions.
	Simons-Nikolova further teaches in response to determining that the confidence level meets the acceptable value, causing display, by the processor, of a view including at least one of patient disease, patient condition, patient risk stratification, patient care quality measure compliance, and patient actionable care gap, associated with the plurality of patients (See P0064-P0065, where an automated actionable discharge plan is generated resulting from patient risk stratification and risk score. Fig. 7 is the display screen, and in [P0068] When the risk and the underlying aspects are known and understood, the method 200 may generate an action plan(s) on how the patient should be treated. Also see exemplary Fig. 14, [P0104] an impact of the level of risk of readmission for one or more of the parameters 1406. If so, then the processor changes the readmission risk highlighting for the one or more parameters 1406.).
Therefore, it would have been obvious to one of ordinary skill in the art of discharge planning before the effective filing date of the invention to modify the method of Mahesh and Krishnan to display a view including at least one of patient disease, patient condition, patient risk stratification, patient care 
Regarding claim 9, which depends from claim 8, Krishnan further teaches wherein the clinical data is stored in a longitudinal format (Key information is taught as information collected over the course of a patient's treatment in [P0105] This information may include, for example, computed tomography (CT) images, X-ray images, laboratory test results, doctor progress notes, details about medical procedures, prescription drug information, radiological reports, other specialist reports. Also, see [P0034] The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report.).
Therefore, it would have been obvious to one of ordinary skill in the art of mining medical data before the effective filing date of the invention to modify the method of Mahesh and Simons-Nikolova to record clinical data in longitudinal format, as taught by Krishnan, to share clinical data among multidiscipline and medical team members in a standard manner.
Regarding claim 10, which depends from claim 8, Krishnan discloses further comprising determining, by the processor at least one patient actionable care gap associated with the at least one patient (With diabetics who need retinal eye exams as an exemplary actionable care gap according to specification, see reporting non-compliant cases, where it is determined that the healthcare provider did not properly follow a particular guideline in P0113.).
Therefore, it would have been obvious to one of ordinary skill in the art of mining medical data before the effective filing date of the invention to modify the method of Mahesh and Simons-Nikolova to determine a patient actionable care gap, as taught by Krishnan, to avoid overlooking any life-threatening actions that the healthcare provider need to give attention to.

Response to Arguments
Applicant’s amendments and arguments, see page 5, filed 08/26/2021, with respect to the rejection under 35 USC §112(b) have been fully considered and are persuasive.  The 112(b) rejection of 8-10 has been withdrawn. 
Applicant alleges that in the pending claims there are no interactions between people or organizing human behavior since there are no interactions between people and the claims do not recite mathematical concepts or mental processes. See pg. 6 of Remarks – Examiner disagrees.
The claimed limitations fall within the “certain method of organizing human activity” grouping of abstract ideas because, in this case, the claims involve analyzing clinical data narratives in patient records to determine an acceptable level of confidence in the patient’s care and identifying relevant clinical information, which involves the tasks that a healthcare provider or administrator would carry out within a healthcare organization. Business activities of a medical administrator sorting through medical records to gather relevant data and formatting the relevant data is organized human activity. Also, the claimed limitations fall within the “mental process” grouping of abstract ideas because the claims involve human analysis, observations and evaluations such as identifying pertinent patient information extracted from electronic medical records, presenting the pertinent patient information in a useful format, analyzing clinical data narratives in patient records to determine an acceptable level of confidence from identified pertinent patient information. The healthcare provider or administrator can rely upon his/her medical knowledge to carry out the above tasks with a pen and paper.
Applicant alleges that the pending claims recite more than well- understood, routine, or conventional activities, show improvement to another technology, and include additional 
Even in explaining how the invention is applied in a meaningful way, the recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve analyzing clinical data narratives in patient records to determine an acceptable level of confidence in the patient’s care and identifying relevant clinical information worthy of displaying, which is a workflow process that deals with healthcare administration and a way of providing quality healthcare services. However, the additional elements (i.e. OCR) that the Applicant is referring is technology that is already well-known, routine and conventional in the healthcare field. Also, “determining that a confidence level meets an acceptable value associated with the clinical data”, is a healthcare problem that has already been solved. Accordingly, the claim recites an abstract idea.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
10/10/2021

/Elaine Gort/               Supervisory Patent Examiner, Art Unit 3686